FIRST AMENDMENT TO AMENDED AND RESTATED

MASTER CREDIT FACILITY AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
(the “Amendment”) is made as of the 31st day of May, 2007, by and among (i) SUN
SECURED FINANCING LLC, a Michigan limited liability company, ASPEN-FT. COLLINS
LIMITED PARTNERSHIP, a Michigan limited partnership, SUN SECURED FINANCING
HOUSTON LIMITED PARTNERSHIP, a Michigan limited partnership, SUN COMMUNITIES
FINANCE, LLC, a Michigan limited liability company, SUN HOLLY FOREST LLC, a
Michigan limited liability company, and SUN SADDLE OAK LLC, a Michigan limited
liability company (individually and collectively, “Borrower”) and (ii) ARCS
COMMERCIAL MORTGAGE CO., L.P., a California limited partnership (“Lender”).

RECITALS

A.    Borrower and Lender are parties to that certain Amended and Restated
Master Credit Facility Agreement, dated as of April 28, 2004 (as amended from
time to time, the “Master Agreement”).

B.           All of Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to those certain Assignments of Amended and Restated Master Credit
Facility Agreement and other Loan Documents, dated as of May 29, 2004 and April
28, 2004 (the “Assignments”). Fannie Mae has not assumed any of the obligations
of Lender under the Master Agreement or the Loan Documents as a result of the
Assignment. Fannie Mae has designated Lender as the servicer of the Advances
contemplated by the Master Agreement.

C.           The parties are executing this Amendment pursuant to the Master
Agreement to reflect Borrower’s election to extend the Original Variable
Facility Termination Date pursuant to Section 1.07 of the Master Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

Section 1.          Extension of Original Variable Facility Termination Date.
Pursuant to Section 1.07 of the Master Agreement, the Original Variable Facility
Termination Date is hereby extended to April 28, 2009. The definition of
“Original Variable Facility Termination Date” is hereby replaced in its entirety
by the following new definition:

“Original Variable Facility Termination Date” means April 28, 2009, unless
extended pursuant to Section 1.07.



Section 2.          Capitalized Terms. All capitalized terms used in this
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.

Section 3.          Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.

Section 4.          Counterparts. This Amendment may be executed in counterparts
by the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal as of the day and year first above written.

 

BORROWER:

 

 

SUN SECURED FINANCING LLC, a Michigan

 

limited liability company

 

 

By:

Sun Communities Operating Limited

 

Partnership, a Michigan limited

 

partnership, its sole member

 

 

By:

Sun Communities, Inc., a Maryland

 

Corporation, its general partner

 

 

By:________________________________

 

Name: Jonathan M. Colman

 

Title:

Executive Vice President - Acquisitions

 

                

 

ASPEN – FT. COLLINS LIMITED

 

PARTNERSHIP, a Michigan limited partnership

 

 

By:

Sun GP L.L.C., a Michigan limited liability

 

company, its general partner

 

 

By:

Sun Communities, Inc., a Maryland

 

Corporation, its manager

 

 

By:________________________________

 

Name: Jonathan M. Colman

 

Title:

Executive Vice President – Acquisitions

 

 

 

SUN SECURED FINANCING HOUSTON LIMITED

 

PARTNERSHIP, a Michigan

limited partnership

 

 

By:

Sun Secured Financing GP, Inc., a Michigan

 

corporation, its general partner

 

 

By:_____________________________________

 

Name: Jonathan M. Colman

 

Title:

Executive Vice President – Acquisitions

 



SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability company

 

 

By:

Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its managing member

 

 

By:

Sun Communities, Inc., a Maryland

 

Corporation, its general partner

 

 

By:________________________________

 

Name: Jonathan M. Colman

 

Title:

Executive Vice President –

 

Acquisitions

 

 

SUN HOLLY FOREST LLC, a Michigan limited liability company

 

 

By:

Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its managing member

 

 

By:

Sun Communities, Inc., a Maryland

 

Corporation, its general partner

 

 

By:________________________________

 

Name: Jonathan M. Colman

 

Title:

Executive Vice President –

 

Acquisitions

 

 

SUN SADDLE OAK LLC, a Michigan limited liability company

 

 

By:

Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its managing member

 

 

By:

Sun Communities, Inc., a Maryland

 

Corporation, its general partner

 

 

By:________________________________

 

Name: Jonathan M. Colman

 

Title:

Executive Vice President –

 

Acquisitions



LENDER:

 

ARCS COMMERCIAL MORTGAGE CO., L. P., a California limited partnership

 

 

By:

ACMC Realty, Inc., a California Corporation, its General Partner

 

By:________________________

 

Name:

Timothy L. White

 

Title:

Chief Operating Office

 

 

 